396 U.S. 6 (1969)
MAINE ET AL.
v.
SHONE.
No. 261.
Supreme Court of United States.
Decided October 13, 1969.
APPEAL FROM THE UNITED STATES COURT OF APPEALS FOR THE FIRST CIRCUIT.
James S. Erwin, Attorney General of Maine, and John W. Benoit, Jr., Assistant Attorney General, for appellants.
PER CURIAM.
The motion of the appellee for leave to proceed in forma pauperis is granted. The judgments of the United States Court of Appeals for the First Circuit and the United States District Court for the District of Maine are vacated and the case is remanded to said United States District Court with directions to dismiss the case as moot.